The opinion correctly states: "There was evidence of the fitness of both aunts to rear the child, and no suggestion was made of either's disqualification on that ground. One of the disputed issues was whether or not it had been agreed between Mrs. Connor and Mrs. Rainwater for the latter's possession of the child to be temporary pending the grandmother's illness, or permanent for the child's custody without condition as to her return. On that issue the evidence was conflicting." Nor was there any evidence as to the unfitness of Mr. Rainwater. Accordingly, the judgment awarding custody of the child to Mr. and Mrs. Rainwater was fully authorized as against Mrs. Connor, the only party complaining, regardless of whether her right to transfer custody to another was defective or not, and irrespective of any question as to the rights or relative rights of the mother and father, who are not parties to the case.
JENKINS, P. J., and ATKINSON and HEAD, JJ. concurring specially. *Page 873 
We concur in the judgment, but not in that part of the first division of the opinion which states that the father has parental control over the child in question.